WASHINGTON, Circuit Justice.
We cannot say, that we are satisfied with the verdict: since we are of opinion, that the jury ought to have given interest on the principal sum. in the name of damages. But, ought the court, on this account, to set aside the verdict? If, indeed, the verdict were against the charge, we would not hesitate to do it; and would continue to do so, as often as such a verdict should be given. For, whilst we will always respect, and secure to the jury, the privileges to which they are entitled, which Is, to decide upon the facts; we will take care, that the rights of the court, to decide the law, shall never be impaired by the jury. But, the court certainly never meant to direct the jury to find interest, in this case; although, we think they would have been justified, in giving it in the name of damages. But, if the jury saw any mitigating circumstances in the case, to induce them to refuse interest in such a case; it would be going too far, to set aside-their verdict on that account. As to the allowance of commissions, though they were not claimed, yet it was admitted at the trial, by the plaintiff’s counsel, that the defendant was entitled to them; and so we think. As to the rate of exchange, no evidence was offered to the jury upon that •subject; but the difference is very trifling. As to the costs; the court had jurisdiction of the cause at the time the suit was brought; and, though the verdict is given after the repeal, and for less than 500 dollars; yet, costs must follow of course. Rule discharged, and judgment to be entered, with costs.